FILED
                             NOT FOR PUBLICATION                              MAY 17 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VIACHESLAV DMITRIYEVICH                          No. 06-70471
NEVROV and YURI NEVROV,
                                                 Agency Nos. A072-115-988
              Petitioners,                                   A072-115-986

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted May 11, 2010
                              San Francisco, California

Before: SILVERMAN, FISHER, and M. SMITH, Circuit Judges.

       Viacheslav Dmitriyevich Nevrov and his son Yuri Nevrov (collectively, the

Nevrovs) petition for review of the Board of Immigration Appeals’s (BIA)

decision denying their applications for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). We have jurisdiction



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
under 8 U.S.C. § 1252. We review for substantial evidence, Tekle v. Mukasey, 533
F.3d 1044, 1051 (9th Cir. 2008), and we deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that the Nevrovs’

experiences of discrimination and harassment in Latvia do not rise to the level of

past persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003). In

addition, substantial evidence supports the BIA’s failure to find a well-founded

fear of persecution, as the Nevrovs failed to establish the existence of an

individualized risk of persecution or a pattern or practice of persecution against

similarly situated individuals. See Lolong v. Gonzales, 484 F.3d 1173, 1178 (9th

Cir. 2007) (en banc). Although the Nevrovs may be stateless, that fact alone does

not warrant a grant of asylum. See Ahmed v. Keisler, 504 F.3d 1183, 1191 n.5 (9th

Cir. 2007). They are still required to demonstrate a well-founded fear of

persecution on account of race, religion, nationality, membership in a particular

social group, or political opinion, see id., which they have failed to do in this case.

      Because the Nevrovs failed to establish eligibility for asylum, they

necessarily fail to meet the more stringent standard for withholding of removal.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). The Nevrovs did not

raise any challenge to the BIA’s denial of their CAT claim. See Martinez-Serrano




                                           2
v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not supported by argument in

the opening brief are deemed waived).

      PETITION FOR REVIEW DENIED.




                                        3